

116 HRES 699 IH: Celebrating the 100th anniversary of diplomatic relations between the United States and Poland.
U.S. House of Representatives
2019-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 699IN THE HOUSE OF REPRESENTATIVESNovember 14, 2019Mr. Burchett submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCelebrating the 100th anniversary of diplomatic relations between the United States and Poland.
	
 Whereas 2019 marks the 100th anniversary of diplomatic relations between the United States and Poland;
 Whereas Poland is a strong ally of the United States on issues involving freedom and liberty; Whereas over 10 million United States citizens are of Polish-American ancestry;
 Whereas the United States, in its own war for independence, was assisted by two Polish leaders, Casimir Pulaski and Tadeusz Kosciuszko;
 Whereas Pulaski died fighting for United States independence while Kosciuszko, an engineer, was instrumental in helping George Washington win the Battle of Saratoga and became known as the father of West Point, the United States Military Academy;
 Whereas the United States recognizes that during the past 100 years of diplomatic relations, Poland was free for only 50 years, from 1919 to 1939 and from 1989 to present;
 Whereas the United States always maintained diplomatic ties between our two nations during the past 100 years despite challenging political circumstances in Poland, even moving the United States embassy to London during World War II;
 Whereas many Poles gave their lives fighting for the Allies during World War II; Whereas, in 1989, during the cold war and as Poland was transitioning from Soviet rule, freedom leader Lech Walesa addressed the United States Congress;
 Whereas Poland is one of only seven North Atlantic Treaty Organization (NATO) member states to meet their two percent gross domestic product defense spending requirement;
 Whereas Poland deployed large numbers of members of its armed forces to the international coalition in Iraq and to the NATO forces in Afghanistan; and
 Whereas Poland remains a strong ally to the United States: Now, therefore, be it  That the House of Representatives—
 (1)celebrates the 100th anniversary of diplomatic relations between the United States and Poland; (2)honors the service of the Poles who fought during World War II, Afghanistan, and Iraq, including those who gave their lives; and
 (3)honors the contributions by Polish Americans to the United States. 